DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 1/20/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/21/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 1 has been amended. Claims 22-23 have been newly added. Claims 1-23 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/793,210, PRO/852,573 and PCT/US2020/013887 filed on 1/16/2019, 5/24/2019 and 1/16/2020, respectively under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 1/16/2019. 

Statement on Claim Interpretation
	Claim 1 describes a genetic mutation at a site targeted by a gRNA comprising SEQ ID NO: 70. SEQ ID NO: 70 corresponds to a specific gRNA which targets exon 3 of the endogenous wild-type human CD33 gene. Thus, applicant’s recitation of a gRNA comprising SEQ ID NO: 70 serves to identify a complementary 
	Furthermore, newly added claims 22 and 23 describe a genetically engineered hematopoietic stem cell which does not comprise a mutation at any of SEQ ID NOs: 99-112. From the applicant’s specification, SEQ ID NOs: 99-112s correspond to off-target site mutations as illustrated in Figure 30. Thus, absent evidence to the contrary, it is assumed that these off-target mismatch mutations infrequently occur given the target specificity of CRISPR/Cas9 systems. Thus, if the prior art teaches an identical engineered hematopoietic stem cell with genetic mutations in exon 3 of the CD33 gene via CRISPR, the cells would inherently comprise embodiments which do not contain mutations at any of SEQ ID NOs: 99-112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US 2017/0326179, published 11/16/2017 (hereinafter Mukherjee, reference of record) in view of Galetto et .
Mukherjee describes genetically engineered hematopoietic cells (HSCs) that are deficient in a lineage-specific cell-surface antigen with express reference to CD33 deficient hematopoietic cells (Mukherjee, para 17). Mukherjee states that the hematopoietic cells may be hematopoietic stem cells (HSCs) derived from bone marrow cells or peripheral blood mononuclear cells (PBMCs) from allogenic sources corresponding to the limitations described in claim 11 and 13 (Mukherjee, para 18 and 131). Mukherjee describes preferred embodiments for CD34+ HSCs corresponding to the limitations described in claim 10 (Mukherjee, para 20). Mukherjee provides motivation for targeting CD33 and reducing its expression in HSCs stating that the combined administration of CAR-T cells targeting CD33 along with HSCs deficient in CD33 would provide an effective method for treating hematopoietic malignancies (Mukherjee, para 7). Mukherjee describes CRISPR-Cas9 based approaches for genetically engineering the HSCs for decreased CD33 expression including designing gRNAs which specifically target the CD33 gene (Mukherjee, para 146 and Table 4). Mukherjee describes using CRISPR-Cas9 to cleave the targeted gene (CD33) resulting in the decreased transcription of CD33 in HSCs (Mukherjee, para 147). Mukherjee lists numerous gRNAs for these CRISPR systems in Table 4. Mukherjee describes alternative embodiments wherein cleavage can further comprise repairing the cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide, wherein the repair results in an insertion, deletion or substitution of one or more nucleotides of the target polynucleotide (CD33) (Mukherjee, para 147). Applicant’s description of frameshift mutations in claim 9 naturally flows from Mukherjee’s description of these mutations and resulting repair mechanisms, since frameshift mutations are an inherent outcome of some insertion or deletion mutations, see MPEP 2112. Mukherjee describes 
Galetto describes an analogous method to reduce CD33 expression in hematopoietic stem cells using TALENs (Galetto, example 2). Galetto identified target sequences within CD33 exon 3 with specific reference to SEQ ID NO: 72 which has a 100% match to the complement of SEQ ID NO: 70 of the instant invention (Galetto, para 414 and Table 11 and PCT search report issued 6/11/2020; sequence search results shown below). Galetto describes targeting this region using TALENs to reduce CD33 expression in hematopoietic stem cells.

    PNG
    media_image1.png
    143
    574
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to target a site within exon 3 corresponding to the complement of SEQ ID NO: 70 as described by Galetto using the CRISPR based methods outlined by Mukherjee in order to create genetically engineered hematopoietic stem cells with reduced expression levels of CD33. It would have been ‘obvious to try’ and mutate this specific site since prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, which recites that the genetic mutation is at a target site targeted by a CRISPR/Cas9 system comprising a gRNA which comprises the nucleotide sequence of SEQ ID NO: 70. Applicant states that equivalency must be recognized in the prior art and cannot be based on the applicant’s disclosure or mere fact that the components at issue are functional or mechanical equivalents as stated in MPEP 2144.06. Applicant argues that TALE nucleases and CRISPR nucleases have very different mechanisms of action and that the examiner has not established that any TALE nuclease referred to in Galetto would modify the same target site targeted by a CRISPR/Cas9 system. Applicant argues that one of ordinary skill would therefore have no reasonable expectation of success in achieving the presently claimed cells based on the combination of cited references. 
This argument has been fully considered, but is not found persuasive. Although it is true that TALE and CRISPR nucleases have very different mechanisms of action, the present argument is that it would have been prima facie obvious to one of ordinary skill in the art to target a site within exon 3 corresponding to the complement of SEQ ID NO: 70 as described by Galetto using the CRISPR based methods outlined by Mukherjee in order to create genetically engineered hematopoietic stem cells with Galetto shows that it’s an effective target for reducing CD33 gene expression in hematopoietic stem cells. Galetto fully discloses a target sequence within CD33 exon 3 with specific reference to SEQ ID NO: 72 which has a 100% match to the complement of SEQ ID NO: 70 of the instant invention (Galetto, para 414 and Table 11 and PCT search report issued 6/11/2020; sequence search results shown below). Galetto describes targeting this region using TALENs to reduce CD33 expression in hematopoietic stem cells. Although TALENs and CRISPR/Cas9 systems have different mechanisms of actions, Galetto discloses that the specific mutational site targeted by the gRNA disclosed in SEQ ID NO: 70 is an effective target for reducing CD33 gene expression in hematopoietic stem cells.

    PNG
    media_image1.png
    143
    574
    media_image1.png
    Greyscale

Applicant further argues that Galetto does not provide an enabling disclosure nor sufficient description of even a single TALE nuclease targeting CD33. Applicant states that Example 2 of Galetto does not refer to an actual CD33 targeting TALE nuclease and is prophetic in nature. Applicant cites para 345 and para 414 of Galetto to illustrate the alleged failure of Galetto to provide any actual TALE nuclease designs for CD33-targeting TALE nucleases which were made, used or expressed in targeted cells.  
This argument has been fully considered, but is not found persuasive. Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to 
Applicant argues that the gRNA provided in SEQ ID NO: 70 was found to be highly effective in generating cell populations with significant reduction in CD33 expression as shown in Fig 19C. Applicant points to “new claims 23 and 24” which recite cells that do not comprise a mutation at any of SEQ ID NOs: 99-112. Applicant cites surprising results wherein no mutations at candid off-target cut sites were observed as demonstrated in Example 5 of the specification.  
This argument has been fully considered, but is not found persuasive. Firstly, the examiner is unable to locate “new claim 24” referenced in applicants arguments. It appears that applicant intended to reference newly added claims 22 and 23. Furthermore, absent evidence to the contrary, it is assumed that these off-target mismatch mutations infrequently occur given the target specificity of CRISPR/Cas9 systems. Thus, if the prior art teaches an identical engineered hematopoietic stem cell with genetic mutations in exon 3 of the CD33 gene via CRISPR, the cells would inherently comprise embodiments which do not contain mutations at any of SEQ ID NOs: 99-112.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,786,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as set forth in the Official action mailed on 7/21/2021 with respect to claims 1-21 and newly applied to clams 22 and 23. A response to applicant’s traversal follows the reiterated rejection below.


Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1 and citing MPEP 2131.02 which specifies that a genus does not anticipate a claim to a species within the genus. Applicant argues that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. 
This argument has been fully considered, but is not found persuasive. The genus of CD33 gene deletion mutations which confer deficient CD33 expression referenced in the patented claims is sufficiently small that the CD33 gene mutation referenced in the pending claims could be immediately envisagable. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure, such is the case presently, see MPEP § 2131.02.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US patent application number 16/451,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cell that is deficient in a lineage-specific cell-surface antigen, with later claims directed to CD33. The copending claims describe CRISPR-Cas9 methods for producing insertion, deletion and/or substitutions of one or more nucleotides in one or more exons of CD33. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic stem cells which contain mutations in exon 3 of the CD33 gene at a specific site which is complementary to SEQ ID NO: 70 which results in reduced expression of CD33. The patented claims would fully anticipate the instantly claimed invention if they were available as art. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1 and citing MPEP 2131.02 which specifies that a genus does not anticipate a claim to a species within the genus. Applicant argues that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. 
This argument has been fully considered, but is not found persuasive. A similar argument is presented as above. The genus of lineage specific cell surface antigen with later dependent claims to CD33 antigen gene mutations (as in claim 7 of the co-pending application) is sufficiently small that the CD33 gene mutation referenced in the pending claims could be immediately envisagable. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure, such is the case presently. See MPEP § 2131.02.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633